  8:19-cv-00303-JFB-CRZ Doc # 49 Filed: 07/20/20 Page 1 of 6 - Page ID # 213




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA, FOR
THE USE OF ANDERSON
EXCAVATING CO., a Nebraska                                8:19CV303
corporation;

                   Plaintiff,                               ORDER

       vs.

KIEWITPHELPS, a Joint Venture;
TRAVELERS CASUALTY AND
SURETY COMPANY OF AMERICA, a
Connecticut Corporation (Bond No. 041-
SB-105826131); and TRAVELERS
INDEMNITY COMPANY, a Connecticut
Corporation (Bond No. 041-SB-
105826131);

                   Defendants.


      On June 12, 2020, the court held a discovery dispute conference with
Plaintiff United States of America, for the use of Anderson Excavating Co.
(“Anderson”) and Defendant KiewitPhelps (“KiewitPhelps”).


      Prior to the conference, KiewitPhelps sent the court an outline of the
disputed discovery requests. Those discovery requests included: KiewitPhelps’
Interrogatory Nos. 6, 7, 10, 12-14, and 16-18, and KiewitPhelps’ Requests for
Production of Documents Nos. 6, 10, 11, 17-18 and 26-28.


      As to the interrogatories, KiewitPhelps argues that Anderson’s answers are
vague, claiming that Anderson has made certain specific assertions in its
complaint, but in response to KiewitPhelps’ interrogatories, states it is not aware
of the facts supporting those allegations. Anderson argues, in turn, that many of
  8:19-cv-00303-JFB-CRZ Doc # 49 Filed: 07/20/20 Page 2 of 6 - Page ID # 214




the individuals who would have specific knowledge related to those assertions are
either deceased or have separated from employment with Anderson. Anderson
claims that it needs to conduct further discovery before it could answer the
interrogatories in more detail.


      At the conference, the court and the parties agreed that Anderson would
supplement its answers the interrogatories at this time, indicating under oath that
the facts and information included in its answers were the full universe of
responsive facts known to Anderson at present. Anderson further agreed with the
court that Anderson is required to promptly and continuously supplement its
responses as it became aware of any additional, responsive information.


      As to the requests for production, KiewitPhelps claims that Anderson has
largely failed to identify specific documents and that Anderson failed to use Bates
stamping or an equivalent identification method to delineate between the
documents it has produced. Anderson argues in response that the records it
possessed were largely paper files and that it did not have a way to meaningfully
organize and Bates stamp that discovery.


      To address the issue with document production and identification, during the
conference on June 12, 2020, the court and the parties agreed that counsel for
KiewitPhelps would digitize and Bates stamp the paper discovery previously
produced by Anderson, and share those documents with Anderson as soon as
practicable. The court ordered Anderson to supplement its responses to
KiewitPhelps’ document production requests, identifying responsive documents by
the newly applied Bates numbers, within two weeks of receipt of those digitized,
stamped documents.
  8:19-cv-00303-JFB-CRZ Doc # 49 Filed: 07/20/20 Page 3 of 6 - Page ID # 215




      The court then set a follow-up status conference with the parties for July 14,
2020 to determine status of the above supplementation, and to discuss other
discovery issues.


      On July 14, 2020, the court held its follow-up discovery conference with the
parties. At the conference, the court learned that Anderson had not supplemented
its discovery in full compliance with the court’s directive at the last hearing.
KiewitPhelps had provided Anderson with a link to the Bates numbered documents
as requested by the court. However, counsel for Anderson informed the court at
the conference that the emailed link to the documents was delivered to a “junk” or
“spam” email folder, and counsel had not immediately realized that it had been
received.


      Setting aside whether Anderson had failed to comply with the court’s oral
ruling, after discussing the matter with the parties, the court agreed to allow
Anderson ten additional days to review the digital documents and supplement its
previous discovery responses.


      The court and the parties also discussed KiewitPhelps’ anticipated
document production. KiewitPhelps represented to the court that the breadth of
documents to be reviewed is enormous, with over 100,000 documents currently
identified. KiewitPhelps informed the court that it had previously asked Anderson
whether it objected to KiewitPhelps narrowing the pool of documents for review by
performing a keyword search of documents created or held by certain identified
custodians. Anderson represented at the hearing that it did not object, so long as
it was not waiving its right to later request additional documents that may not have
been located using the proposed keyword and custodian searches. The court
agreed that the issue could be readdressed at a later time, subject to a possible
  8:19-cv-00303-JFB-CRZ Doc # 49 Filed: 07/20/20 Page 4 of 6 - Page ID # 216




award of costs if a later re-review of the document pool could have been avoided
from the outset.


      The court gave the parties ten days to discuss the proposed list of
custodians and keywords and to agree on the parameters of KiewitPhelps’
document review. The court further ordered that KiewitPhelps respond to
Anderson’s written discovery requests and make an initial document production on
or before August 14, 2020.


      Finally, the parties discussed the deposition of Tanner Almery. The parties
agreed that KiewitPhelps can contact Mr. Almery for the purpose of setting up his
deposition but that KiewitPhelps cannot have substantive conversations about this
case with Mr. Almery. The court also instructed the parties to work in good faith to
obtain responsive documents, including, but not limited to, messages from Mr.
Almery’s Yahoo! email account. The court directed the parties to be prepared to
discuss progress on this issue, along with the foregoing document production and
response issues discussed in this order, at a status conference set by the court for
September 16, 2020.


      Accordingly,


      IT IS ORDERED:


      1)    On or before July 24, 2020, Anderson shall fully supplement its
      discovery responses in accordance with the foregoing. Anderson’s
      supplemental responses will specifically indicate that each response
      includes all relevant information known to Anderson at this time. Anderson
      will reference documents digitized and stamped by KiewitPhelps in its
      responses, as applicable, and will identify those documents using the Bates
8:19-cv-00303-JFB-CRZ Doc # 49 Filed: 07/20/20 Page 5 of 6 - Page ID # 217




   numbers KiewitPhelps provided. Anderson’s supplemental responses to
   KiewitPhelps’ interrogatories and requests for production of documents will
   be made under oath and notarized.


   2)      On or before July 24, 2020, the parties shall confer in good faith
   regarding the proposed list of custodians and keywords applicable to
   KiewitPhelps’ review of potentially responsive documents.


        a. If after July 24, 2020, Anderson identifies additional keywords or
           custodians that it believes must be used in order for KiewitPhelps to
           review and produce all relevant, requested discovery, Anderson will
           promptly confer with KiewitPhelps in an effort to amicably evaluate
           whether the proposed search is necessary and how the cost of the
           additional search will be allocated.


        b. In the event that Anderson identifies new custodians or keywords, but
           the parties cannot amicably agree as to whether further document
           searches are necessary or how the cost should be split, the parties
           shall contact the chambers of the undersigned magistrate judge to set
           a discovery dispute conference on that issue, with motion practice to
           follow as necessary.


        c. Anderson shall bear the full cost of any additional search if it knew or
           should have known that the custodian or keyword at issue was
           potentially responsive at the time the parties prepared their initial
           keyword and custodian lists. If Anderson could not reasonably have
           known about the existence of the proposed new custodian or keyword
           at the time the initial list was created, and the court finds that the
           proposed keyword or custodian may lead to relevant information as
8:19-cv-00303-JFB-CRZ Doc # 49 Filed: 07/20/20 Page 6 of 6 - Page ID # 218




         defined under the federal rules, the court will evaluate at that time how
         to allocate the cost of any additional search.


   3)     The deadline for KiewitPhelps to answer Anderson’s pending
   discovery requests is August 14, 2020. On that date, KiewitPhelps will also
   make an initial production of documents, in the anticipation that documents
   will be produced thereafter on a rolling basis.



   Dated this 20th day of July, 2020.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
